Exhibit 4.2 PRIVATE SUBSCRIPTION LETTER To: Maxclean Holdings Ltd (the “Company”) Room 609~612, Wealth Commercial Centre, 48 Kwong Wa Street, Kowloon, Hong Kong. Date: Dear Sirs: Re: Application for Shares in the Company I/We am/are the addressee of copy number 1 of the Private Subscription Memorandum issued by the Company (“Private Subscription Memorandum”) onAugust 11, 2011. Terms used in this Private Subscription Letter have the same meaning as those terms in the Private Subscription Memorandum. I/We hereby apply to subscribe in cash for xxxxxx ordinary shares of US$0.0001 in the Company (“Shares”) at a subscription price of US$0.05 per Share (“Subscription Price”) pursuant to the Private Subscription Memorandum and subject to the terms and conditions contained therein. I/We confirm that this Private Subscription Letter is an absolute, binding and irrevocable commitment on my/our part and my/our commitment is not subject to any right of rescission for breach of warranty, any event of force majeure or by reason of changes in market conditions or political event. Any right to terminate or rescind my/our commitment under this Private Subscription Letter by operation of law or otherwise is excluded to the fullest extent permitted by law. I/We understand that my/our application is subject to acceptance by the Company and the Company has the absolute discretion in deciding whether to accept my/our application and if so, the number of Shares (not exceeding the number for Shares applied for) to be allocated to me/us (“Allocated Shares”). I/We undertake and agree to accept the allotment of the Shares applied for, or any lesser number of Shares allocated to me/us by the Company on this application. I acknowledge that my/our obligation to subscribe for the Shares is unconditional. I/We further acknowledge that we have funds legitimately located in Hong Kong and undertake to pay the subscription money of US$[ ] representing the aggregate of the Subscription Price for the Allocated Shares (“Subscription Money”) allocated to me/us by October 15, 2011 in the form of a certified check, bank draft or wired funds into the following account and in accordance with the Closing Instructions (which have been given to me/us): Hang Sang Bank Account name:Li and Lai Account number: 773-865-399-883 Swift code: HASE HKHH Reference: Maxclean PP I/we irrevocably and unconditionally authorise the Company to complete, on my/ our behalf, any application for Shares and all other necessary application forms/transfer documents required in connection with the subscription of the Allocated Shares and for the registration of the Allocated Shares in my/our name. In the event that I/we fail to pay the Subscription Money by August 30, 2011, the Company shall be entitled to forfeit the Allocated Shares and the Company shall have the right to allot such number of Shares to other parties as it wishes. In such event, all obligations and liabilities on the part of the Company arising in connection with this Private Subscription Letter shall cease and determine, but without prejudice to any claim which the Company may have against me/us arising out of my/our failure to comply with my/our obligations under this Private Subscription Letter. I/We agree to indemnify and keep indemnified the Company in respect of any damages and losses which it may suffer as a result of me/us not paying the Subscription Money in time. Page 1 I/We hereby confirm that: 1.
